Exhibit 99.1 May 12, 2010 Analyst Contact: Dan Harrison 918-588-7950 Media Contact: Brad Borror 918-588-7582 ONEOK to Hold 2010 Annual Meeting of Shareholders TULSA, Okla. – May 12, 2010 - ONEOK, Inc. (NYSE:OKE) will hold its annual meeting of shareholders on May 20, 2010, at 10 a.m. Central Daylight Time. The meeting will also be audio webcast on ONEOK’s website, www.oneok.com. What: ONEOK, Inc. 2010 Annual Meeting of Shareholders When: 10 a.m. CDT, May 20, 2010 Where: Company headquarters, 100 West 5th Street, Tulsa, Okla. How: Log on to the website at www.oneok.com ONEOK, Inc. (NYSE: OKE) is a diversified energy company. We are the general partner and own 42.8 percent of ONEOK Partners, L.P. (NYSE: OKS), one of the largest publicly traded master limited partnerships, which is a leader in the gathering, processing, storage and transportation of natural gas in the U.S. and owns one of the nation’s premier natural gas liquids (NGL) systems, connecting NGL supply in the Mid-Continent and Rocky Mountain regions with key market centers. ONEOK is among the largest natural gas distributors in the United States, serving more than two million customers in Oklahoma, Kansas and Texas. Our energy services operation focuses primarily on marketing natural gas and related services throughout the U.S. ONEOK is a FORTUNE 500 company and is included in Standard & Poor’s (S&P) 500 Stock Index. For information about ONEOK, Inc., visit the website: www.oneok.com. OKE-FV ###
